Staley, Jr., J.
Appeal from an order of the Family Court, Broome County, entered May 2, 1968, which adjudged the appellant in contempt of court, ordered that the suspension of sentence in a prior contempt order be withdrawn, and imposed a jail sentence. The sole issue presented by appellant is whether it ■ is “ constitutionally permissible for the Family Court to imprison a person for failure to make support payments as required by the Family Court Act”; appellant contending that he “has been denied his constitutional rights in that he has been sentenced to jail for failure to pay a civil debt.” The record discloses, however, that punishment was imposed solely for willful disobedience of the court’s mandate. (See Fuller v. Fuller, 31 A D 2d 587.) Order affirmed, with costs. Gibson, P. J., Herlihy, Reynolds, Aulisi and Staley, Jr., JJ., concur in memorandum by Staley, Jr., J.